DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the image quality of FIG 1-10 is too poor to be reproduced accurately.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIG. 1-10 appears to be a color photographs and color drawings.  Color photograph/drawing are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation "a(n) template" in line 3.  The antecedent basis of this term is unclear.  Since the applicant already establish a template in claim 1 line 1.  The claim is considered to be indefininte since it is unclear if the applicant is referring to the same template of claim 1 or if the applicant is referring to a different template.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al US 10033943, in view of Winnemoeller US 20150221070  
Claims 1 and 8:  The Sharma reference provides a teaching of 
an apparatus for providing a template (see abstract guidance map for drawing) comprising: 
a camera (see col. 3:1-5 “built in video camera”); 
a display (see col. 4:35-40 display 112); 
a memory (see col. 8:25-30);  and 
a processor configured to: 
allow a user to select an image to be drawn (FIG. 9A and col. 18:23-30 UI for user to pick a picture to be drawn); 
captured a scene in real-time by the camera (see col. 12:14-20  “capture device 110 coupled to the computing device 104 captures a video stream of a physical activity surface 102 proximate to the computing device 104”);   
overlay the image on the captured scene  (see col. 12:18-22 “block 406, the activity application 214 displays the captured video stream overlaid with the traceable image in the interface“); 
display the component parts of the selected image and the captured scene on the display as the template (see col. 18:50-65 the component part of the selected image item 922 and the captured scene on the on the display as the template item 928).  

However, the Winnemoeller provides a teaching of break the image down into component parts display the selected image and the captured scene on the display (see paragraph 120 the system can break up the image into individual lines).  

Claim 2:  The Sharma reference provides a teaching of wherein the component parts of the selected image and the captured scene are superimposed onto a surface for a user to trace with a drawing apparatus (see col. 18:55-65 the component part of the selected image (a leaf) is superimposed on the display).
Claim 3:  The Sharma reference provides a teaching of wherein the processor is further configured to compare a drawn image with a superimposed image (see col. 13:1-15 a detection engine determining accuracy on the user drawing the image)
Claim 4:  The Sharma reference provides a teaching of wherein the processor is further configured to provide image verification by comparing a respective image with a specific image captured in real-time by the camera (see col. 13:1-15 a detection engine determining accuracy on the user drawing the image).  
Claim 7:  The Sharma reference is silent on the teaching of wherein the component parts are one or more layers of colors and values that corresponds to levels of darkness, so that each layer can be presented as a(n) template that represents a respective color or value.
However, the Winnemoeller reference provides a teaching of wherein the component parts are one or more layers of colors and values that corresponds to levels of darkness (see paragraph 81 the component parts can represented as different colors and line density/opacity), so that each layer can be presented as a(n) template that represents a respective color or value (see paragraph 82 the layers of different colors and lines are used as template).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sharma reference with the feature of wherein the component parts are one or more layers of colors and values that corresponds to levels of darkness, so that each layer can be presented as a(n) template that represents a respective color or value, as taught by Winnemoeller, in order to 
Claim 9:  The Sharma reference provides a teaching of wherein the template is used to draw the image with a drawing apparatus (see col. 12:15-30).
Claim 10:  The Sharma reference provides a teaching of wherein the template is one of an enlarged or reduced version of the image (see col. see col. 12:35-40).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al US 10033943 in view of Winnemoeller US 20150221070 and further in view of Aguera 20040233219
Claim 5:  The Sharma reference provides a teaching of wherein the processor is further configured to:
increase and decrease a displayed size the image using a zoom function  (see col. 12:35-40);
display the size adjusted image and the captured scene on the display (see col. 12:40-45); and
The Sharma reference is silent on the teaching of til(ing) the image if the size adjusted image is larger than the display.  However, the Aguera reference provides a teaching of of til(ing) the image if the size adjusted image is larger than the display (see paragraph 46-47).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sharma reference with the feature of  til(ing) the image if the size adjusted image is larger than the display, as taught by Arguera, in order to preserve the image quality during the zooming process (see paragraph 9).  
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al US 10033943 in view of Winnemoeller US 20150221070 and further in view of  Xia 20180096623
Claims 6 and 11:  The Sharma reference is silent on the teaching of  wherein the user is guided to complete the image following step by step instructions.
However, the Xia reference provides a teaching wherein the user is guided to complete the image following step by step instructions (see paragraph 78 the drawings are broken up in different step). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sharma reference with the teaching of wherein the user is guided to complete the image following step by step instructions, as taught by the Xia reference, in order to provide an easy to follow instruction to draw certain objects.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al US 10033943 in view of Winnemoeller US 20150221070 and in view of Prince et al 6568938
Claim 12:  The Sharma reference is silent on the teaching of displaying grid lines on the display.  However, the Prince reference provides  teaching of displaying grid lines on the display (see col. 5:5-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sharma reference with the feature of displaying grid lines on the display, as taught by the Prince reference, in order to help create presepective in a drawing (see col. 2:1-15).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715